      Case 4:19-cv-03425-JST Document 49 Filed 09/10/19 Page 1 of 2



 1   FABIO E. MARINO (SBN 183825)
     fmarino@polsinelli.com
 2   POLSINELLI LLP
     1661 Page Mill Road, Suite A
 3   Palo Alto, CA 94304
     T: 650-461-7700
 4   F: 650-461-7701
 5   Phillip Zeeck (Admitted PHV)
     pzeeck@polsinelli.com
 6   POLSINELLI PC
     900 West 48th Place, Ste. 900
 7   Kansas City, MO 64112
     T: 816-753-1000
 8   F: 816-753-1536
 9   Attorneys for Defendants
     Ryan Hunt and Alen Hundur
10

11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13                                     OAKLAND DIVISION
14

15   NIANTIC, INC.,                             Case No. 4:19-cv-03425 JST
16                 Plaintiff,                   DEFENDANTS’ NOTICE RE USE OF
                                                COURTROOM EQUIPMENT AT THE
17          v.                                  SEPTEMBER 11, 2019 MOTION FOR
                                                PRELIMINARY INJUNCTION HEARING
18   GLOBAL++, et al.,
19                 Defendants.                  Date:    September 11, 2019
                                                Time:    2:00 p.m.
20                                              Ctrm:    6, 2nd Floor
                                                Judge:   Honorable Jon S. Tigar
21

22

23

24

25

26

27

28

                                                  NOTICE RE USE OF COURTROOM EQUIPMENT
                                                                   CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 49 Filed 09/10/19 Page 2 of 2



 1          Defendants Ryan Hunt and Allen Hundur (“Defendants”) respectfully submit that it
 2   intends to use the Courtroom’s Electronic Evidence Presentation System (EEPS) during the
 3   September 11, 2019 Motion for Preliminary Injunction hearing to present certain Powerpoint
 4   slides in support of Defendants’ Opposition to Plaintiff Niantic, Inc.’s Motion for Preliminary
 5   Injunction (ECF No. 032).
 6

 7

 8

 9    Dated: September 10, 2019                             Respectfully Submitted,
10                                                          POLSINELLI LLP
11

12                                                          /s/ Fabio E. Marino
                                                   By:       Fabio E. Marino
13
                                                            Attorneys for Defendants
14                                                          RYAN HUNT AND ALEN HUNDUR

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -1-
                                                            NOTICE RE USE OF COURTROOM EQUIPMENT
                                                                             CASE NO. 4:19-cv-03425-JST
